   Case: 1:19-cr-00669 Document #: 150 Filed: 05/26/20 Page 1 of 2 PageID #:1538




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



 UNITED STATES OF AMERICA
                                                  Case No. 19-cr-00669
        v.
                                                  Hon. Edmond E. Chang
 CHRISTOPHER JORDAN



                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that as soon as counsel may be heard, the undersigned counsel

for Defendant Christopher Jordan shall appear before the Honorable Edmond E. Chang, or any

judge sitting in his stead in the courtroom usually occupied by him in Room 2119, Dirksen

Federal Building 219 S. Dearborn Street, Chicago Illinois, and then and there present Defendant

Christopher Jordan’s Motion to Sever.


Dated: May 26, 2020                         /s/ James J. Benjamin, Jr.
                                            James J. Benjamin, Jr.
                                            Parvin D. Moyne
                                            AKIN GUMP STRAUSS HAUER & FELD LLP
                                            One Bryant Park
                                            New York, New York 10036
                                            (212) 872-1000

                                            Megan Cunniff Church
                                            MOLOLAMKEN LLP
                                            300 N. LaSalle Street
                                            Suite 5350
                                            Chicago, Illinois 60654
                                            (312) 450-6700

                                            Counsel for Christopher Jordan
   Case: 1:19-cr-00669 Document #: 150 Filed: 05/26/20 Page 2 of 2 PageID #:1539




                                  CERTIFICATE OF SERVICE


        I hereby certify that on May 26, 2020, I caused a copy of the foregoing Notice of Motion

to be filed with the Clerk of the Court through the CM/ECF system, which will provide notice of

the filing to all counsel of record.



                                              /s/ James J. Benjamin, Jr.
                                             James J. Benjamin, Jr.
                                             AKIN GUMP STRAUSS HAUER & FELD LLP
                                             One Bryant Park
                                             New York, New York 10036
                                             (212) 872-1000

                                             Counsel for Christopher Jordan
